—Order unanimously affirmed without costs. Memorandum: "The granting or refusing of a continuance in a judicial proceeding is a matter within the sound discretion of the trial court and should not be interfered with absent a clear abuse thereof" (Matter of Bales, 93 AD2d 861, 862, lv dismissed 60 NY2d 554). There was no clear abuse of discretion in the denial of petitioner’s request for an adjournment of the hearing held February 9, 1993.
Family Court did not abuse its discretion in denying petitioner’s request for an adjournment of the hearing held May 4 and 5, 1993 (see, CPLR 4402; Matter of Justin D., 143 AD2d 346, 347; Matter of Heyer v Heyer, 112 AD2d 539, 540). The record supports the conclusion of the court, shared by the Law Guardian, that an adjournment would be contrary to the best interests of the child. Present—Green, J. P., Wesley, Callahan, Doerr and Balio, JJ. [As amended by unpublished order entered Feb. 3, 1995.]